PER CURIAM.
Having considered the briefs, the oral argument and the entire record in these consolidated cases, we are of the view that the position of appellant Rocque cannot be sustained on appeal except by reweighing evidence submitted to the trier of facts. We are not at liberty to do so. No error has been made to appear on the appeal of Smyrna from the judgment rendered by the trial court in favor of First Federal. The judgments are accordingly
AFFIRMED.
BOYER, C. J., and MILLS and SMITH, JJ., concur.